Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 9 April 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir
                            Head Quarters 9th April 1783
                        
                        As I ever take pleasure in seeing military Merit awarded—I rejoice at your promotion to the Rank of Brigadier
                            General, which you mention Congress have been pleased to grant you—and most sincerely congratulate you on the Occasion—I
                            am &c.
                    